IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                              _____________________            United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                 No. 18-40521
                                                                  July 15, 2019
                             _____________________
                                                                 Lyle W. Cayce
                                                                      Clerk
UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee
v.

ROSIE DIGGLES; WALTER DIGGLES; ANITA DIGGLES,

                                                           Defendants - Appellants

                           __________________________

                 Appeals from the United States District Court
                       for the Eastern District of Texas
                          __________________________


     (Opinion June 26, 2019, 5 Cir., 2019, ___ Fd.3rd ___ , 2019 WL 2608829)

Before STEWART, Chief Judge, JONES, SMITH, DENNIS, OWEN, ELROD,
SOUTHWICK, HAYNES, GRAVES, HIGGINSON, COSTA, WILLETT, HO,
DUNCAN, ENGELHARDT, and OLDHAM, Circuit Judges.

BY THE COURT:

       A majority of the circuit judges in regular active service and not
disqualified having voted in favor, on the Court’s own motion, to rehear this
case en banc,
       IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.